Citation Nr: 1144369	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back injury with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In a rating decision dated in January 2011, the RO granted service connection for psuedofolliculitis barbae and denied service connection for a thoracic spine disorder.  The Veteran has not perfected an appeal of these issues by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2011).  Therefore, they are not before the Board.

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in April 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

Initially, the AOJ must undertake efforts to obtain pertinent missing service treatment records (STRs) identified by the Veteran, particularly "clinical" hospital health records dated from his period of service.  In July 2009, the Veteran submitted a VA Form 21-4142, indicating that he received treatment for his back disability in 1975 from the Army hospital in Fort Hood, Texas.  However, review of the claims file reveals that these particular STRs are not in the claims file for consideration.  

VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In addition, when STRs are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Further, a remand is also necessary to obtain VA and private treatment records that may pertain to the Veteran's alleged back disorder from 1975 to the present.  As such, the Veteran testified during the April 2011 hearing that he continued to have back problems following his discharge from the service in 1975.  He was later treated by a chiropractor named Dr. Francis in Richmond, California, in the 1990s.  He also was treated at the Richmond Health Center in California in the 1990s.  The Veteran additionally identified a physician named Dr. Neal who currently treats him.  The Veteran also testified that he currently receives all his treatment at the VA medical center (VAMC).  Thus, if any of these medical records showing treatment for any complaints of back symptoms exist, they should be obtained and associated with the claims file.  

In all regards, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As already mentioned, because any record of treatment for the Veteran's back disorder may be relevant to his claim for service connection, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Additionally, the Veteran also testified that he currently receives disability benefits from the Social Security Administration (SSA).  Even though the Veteran testified that he began to receive SSA disability benefits after a 1997 post-service back injury, these records nevertheless pertain to his back disability and may shed some light on whether his current back disorder is related to his back injury sustained during service.  Thus, these records must be obtained prior to the determination of the Veteran's claim as they may pertain to the particular disability at issue.  38 U.S.C.A. § 5103A(c)(3).  In this regard, while disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is warranted to obtain these records.

Finally, a remand is necessary to obtain a VA examination and a nexus opinion concerning the relationship between any current back disorder and the Veteran's active military service, including whether any back disorder is related to his in-service back injury that he sustained during a January 1975 motor vehicle accident.  

In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran was provided a VA examination of his spine in July 2009, at which time the VA examiner opined that the Veteran's current back problems were more likely related to his post-service back injury in the 1990s, as well as aging and occupational stresses over the years.  While the VA examiner noted the Veteran's in-service back injury in 1975, he did not discuss whether, or how, this in-service injury might have contributed to his current back disability.  

In this regard, the evidence of record reveals that the Veteran was involved in a motor vehicle accident in 1975, after which he complained of, and was treated for, back pain on several occasions.  The Veteran also has testified that he continued to experience back pain following service and that he was informed by his physician that his in-service back injury contributed to his post-service back injury in the 1990s.  In this respect, the Veteran is competent to provide testimony regarding the symptomatology he experienced since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, such contention is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Such competent testimony should be taken into account in the Veteran's claim for service connection.

Thus, a remand is necessary for a complete VA orthopedic examination to determine whether the Veteran's current back disorder is caused or aggravated by his in-service back injury, or whether this in-service back injury contributed to his current back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and attempt to obtain the "clinical" records of the Veteran's back treatment from the Army hospital in Fort Hood, Texas.  Ensure that this request specifically asks for "clinical" records and is issued under the appropriate request code and directed to the correct facility.  All attempts to secure these "clinical" STRs must be documented in the claims file.  If these records are unavailable or no longer exist, and further attempts to obtain them would be futile, expressly indicate this in the record and notify the Veteran accordingly.
 
2.  Obtain all pertinent records of any medical treatment for the Veteran's back disorder from all VA medical centers (VAMC) where the Veteran received treatment from 1975 to the present. 

The RO also should request that the Veteran submit authorizations to release private treatment records from any private physician who has treated his back disorder since 1975, including Dr. Francis in Richmond, California, from the Richmond Health Center in Richmond, California, and from his physician, Dr. Neal, or submit any such private treatment records that are in his possession.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Request from the SSA any records associated with the Veteran's disability claim(s).  Request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

4.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current back disorder, including residuals of a back injury with degenerative joint disease.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  The examination report also should include a detailed discussion of all the manifestation of all symptomatology associated with each back disorder found.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a back disorder, including degenerative joint disease?

(b)  If so, is any of the Veteran's current back disorder(s) at least likely as not caused or aggravated by his military service?

In making this determination, the examiner's attention is directed to the Veteran's service treatment records dated in 1975, which show that he was involved in a motor vehicle accident in January 1975, and that he complained of back pain on several occasions following the motor vehicle accident.  The examiner also should consider and discuss the possibility that the Veteran's in-service back injury may have contributed to his post-service back injury in 1997 and his current back disability.  If the examiner finds that both the Veteran's in-service back injury and post-service back injury contributed to his current back injury, he should include a discussion of the symptoms that are attributable to the Veteran's in-service back injury and those that are attributable to his post-service back injury disorder.  However, in the event that symptoms of a nonservice-connected disorder cannot be separated from those of a service-connected back disorder, VA must presume that all impairment shown is part and parcel of the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if the symptoms of any nonservice-connected back disorder cannot be separated from those of his service-connected back injury residuals, all symptoms related to the nonservice-connected disabilities will be attributed to his service-connected back injury residuals.  

The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

5.  Readjudicate the claim for service connection for residuals of a back injury with degenerative joint disease in light of the VA examination provided and any additional medical evidence received since the issuance of the statement of the case in May 2010.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


